Citation Nr: 0914199	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to April 
1946.  He died in November 2004.  The appellant claims 
benefits as his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In March 2009, the appellant appeared before the undersigned 
Veterans Law Judge and gave testimony in support of her 
claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that the Veteran 
died in November 2004 of liver failure due to or as a 
consequence of hepatocellular carcinoma.  

2.  The record establishes that the Veteran had a history of 
alcohol abuse, not caused by service, but related to his 
service-connected anxiety disorder.  

3.  The Veteran's service-connected anxiety disorder 
contributed substantially and materially to the severity of 
his alcoholism which was a symptom of his anxiety disorder, 
and led to subsequent liver failure and death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.3.312 (2008); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Because the 
decision herein is favorable to the appellant, further 
discussion of the VCAA is not required.  

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  In essence, she contends that 
in Veteran's service-connected anxiety caused him to drink 
excessively, which led to liver cancer, which caused his 
death.

At the time of his death, the Veteran was service connected 
for an anxiety disorder, rated as 50 percent disabling, and 
for a low back disorder, rated as 20 percent disabling.   

Service treatment records do not show the presence of any 
liver abnormality.  Records from the Massachusetts General 
Hospital dated from 2001 to 2004 show treatment of the 
Veteran for cirrhosis of the liver and for liver cancer.  In 
an August 2001 letter to Dr. H. Bazari, from the Neurology 
clinic, it was noted that the Veteran had a remote history of 
heavy alcohol use which he quit at the age of 43.  In March 
2003, a CT scan showed isolated enlargement of the caudate 
lobe and esophageal varices, consistent with cirrhosis and 
hypertension.  On April 2003, it was noted that the Veteran 
had stopped heavy alcohol use five years prior.  In May 2003, 
it was noted that the Veteran had a history of cirrhosis that 
was probably alcohol related and in July 2003 the indication 
was that the Veteran's hepatic mass was HCC (hepatocellular 
carcinoma) secondary to alcoholic cirrhosis.  He was admitted 
in November 2004 complaining of abnormal labs.  He was 
admitted with acute liver failure and renal failure 
superimposed on cirrhosis.  The Veteran was terminal and 
passed away after a four-day hospitalization.  

In a November 2005 statement, Dr. H. Bazari reported that the 
Veteran had been under his care since 1996 until his passing 
in December 2004.  It was stated that the Veteran had a long 
history of alcohol abuse and subsequently died from liver 
cancer.  It was noted that the Veteran had other co-
morbities, including anxiety disorder.  

In March 2007, a VA clinician was requested to offer an 
opinion as to whether liver failure leading to death was due 
to or the result of anxiety disorder.  It was noted that the 
private medical records, other medical records, and 
administrative records were reviewed.  The examiner offered 
the opinion that the Veteran's cause of death, liver failure 
due to hepatocellular carcinoma, was most likely caused by or 
the result of alcohol abuse anxiety disorder.  The rationale 
offered was that it is well documented in the medical 
literature that extensive alcohol abuse can lead to cirrhosis 
of the liver which predisposes a patient to hepatocellular 
carcinoma.  

In May 2007, a VA clinician noted that there was an opinion 
of record that liver failure leading to death was most likely 
caused by or the result of alcohol abuse.  The examiner 
stated that it is true that many people with mental 
disorders, particularly anxiety disorders, do drink to excess 
in part to reduce their anxiety symptoms.  The examiner 
stated that having reviewed the claims file and the hearing 
that the widow had regarding this issue, it is possible that 
this connection exists.  It was also stated that on the other 
hand, it is well documented that alcoholism can exist without 
the existence of co morbid mental illness.  The examiner 
noted that he was unable to find sufficient documentation to 
clarify with any degree of certainty whether the Veteran's 
alcoholism was a result of his service-connected anxiety or 
not.  He concluded that therefore he could not resolve this 
issue without resorting to mere speculation.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a Veteran if the Veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5.  In order to establish service 
connection for the cause of a Veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  

It is not sufficient to show that the service-connected 
disorder casually shared in producing death, but rather it 
must be shown that there was a causal connection between the 
service-connected disability and the Veteran's death.  38 
C.F.R. § 3.312.  The debilitating effects of a service-
connected disability must have made the Veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The law provides that disability due to abuse of drugs or 
alcohol cannot be the basis for service-connected disability 
compensation.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(c) (2008).

It was for the express purpose of precluding payment of 
compensation for certain secondary effects arising from 
willful misconduct, including injuries or disease incurred 
during service as the result of the abuse of alcohol or 
drugs, that 38 U.S.C.A. § 1110 was amended by the Omnibus 
Budget and Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388-1, 1388-351 (1990) (OBRA). See H.R. 
CONF. REP. NO. 964, 101st Cong., 2d Sess. 997 (1990), 
reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 (West 2002) now provides that 
no compensation shall be paid if the disability is a result 
of the Veteran's own willful misconduct or abuse of alcohol 
or drugs.  The statutory amendments apply only to claims 
filed after October 31, 1990, as is the case here.  See OBRA, 
§ 8052(b).

The United States Court of Appeals for the Federal Circuit 
has, however, held that there can be service connection for 
alcohol or drug abuse acquired as secondary to a service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001); see also VAOPGCPREC 7-99 [holding that a 
substance abuse disability caused by a service-connected 
disability can be service connected under section 3.310(a) 
for purposes of VA benefits].

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (2008); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

As previously noted, the appellant contends that the 
Veteran's (1) service-connected anxiety disorder (2) caused 
alcoholism, which led to (3) liver disease, which (4) caused 
his death.  Each contention must be established in order for 
service connection for the cause of the Veteran's death to be 
allowed.  Steps (1) and (4) are uncontroverted (i.e., the 
Veteran had service-connected anxiety disorder and he died 
due to liver cancer).  

Thus the questions become, first, whether the Veteran's 
alcoholism developed secondary to, or was a symptom of, his 
service-connected anxiety disorder (hence, allowing secondary 
service connection of such alcohol use per the Federal 
Circuit's decision in Allen v. Principi), and if so whether 
such alcoholism caused or contributed to the liver cancer 
noted as his cause of death.  

The first area of inquiry is whether the Veteran's alcoholism 
is secondary to his service-connected anxiety disorder.  As 
discussed above, the Federal Circuit has held that there can 
be service connection for alcohol abuse which was acquired 
secondary to a service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) medical evidence of a 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  
With respect to Wallin element (1), the Veteran's medical 
records diagnosed him with alcohol abuse up to few years 
before his death. With respect to Wallin element (2), the 
Veteran was service-connected for anxiety disorder. 

With respect to crucial element (3), nexus between (1) and 
(2), this is a medical question as to which neither the Board 
nor the appellant is competent to comment. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions]; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) [a lay person without medical training 
is not competent to comment on medical matters].

There are two medical opinions of record which address the 
relationship between the Veteran's service-connected anxiety 
disorder and his alcoholism. The first is the March 2007 VA 
opinion in which it is stated that the he Veteran's liver 
failure was most likely caused by or the result of alcohol 
abuse anxiety disorder.  

The other medical nexus statement of record is the May 2007 
VA opinion in which it is stated that many people with 
anxiety disorders do drink in excess to relieve their 
symptoms and that it is possible that there is such a 
connection, although he was not able to state so without 
resorting to speculation.  

It is notable that there is no clear finding that the 
Veteran's alcoholism was not due to his service connected 
anxiety disorder.  Thus, there is no competent medical 
opinion to the contrary [i.e., supportive of the proposition 
that there was no relationship between the Veteran's service-
connected psychiatric disability and his alcohol problems.]  

Accordingly, the medical evidence, i.e., the March 2007 VA 
examiner's opinion, which addresses the relationship between 
the Veteran's service-connected anxiety disorder and his 
alcohol abuse supports the proposition that the Veteran's 
alcoholism is secondary to his service-connected anxiety 
disorder.  Therefore, the Veteran's alcohol abuse may not be 
considered to have been the product of misconduct, and 
consequences flowing therefrom may be granted service 
connection.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

The final question which must be explored is the 
relationship, if any, between the Veteran's alcohol abuse and 
the cause of his death.  This, too, is a medical question 
which cannot be answered by the Board itself.  Medical 
records addressing the relationship between the Veteran's 
alcohol abuse and his liver cancer include one of the two 
medical nexus statements mentioned above and a number of 
treatment records from Massachusetts General Hospital.  

Addressing the medical nexus statement first, the March 2007 
VA examiner stated that in is well documented that extensive 
alcohol abuse can lead to cirrhosis of the liver which 
predisposes a patient to hepatocellular cancer.  

With respect to the medical treatment records, as noted 
above, there are references to a history of cirrhosis of the 
liver which was alcohol related, and Dr. Bazari noted in 
November 2005 that the Veteran had a long history of alcohol 
abuse and subsequently died from liver cancer.  

There is no medical evidence suggesting the Veteran's liver 
cancer came from any other source.  Accordingly, there exists 
medical evidence of a link between the Veteran's fatal liver 
cancer and his service-connected anxiety disorder with 
secondary alcoholism.  

Thus, the medical evidence and other of record reasonably 
supports all four steps needed to establish service 
connection for the cause of this Veteran's death: (1) 
service-connected anxiety disorder (2) causing alcoholism, 
which led to (3) liver cirrhosis and cancer which (4) caused 
his death.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for the cause of the 
Veteran's death is warranted.  The benefit sought on appeal 
is granted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


